Citation Nr: 9901305	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95- 30 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the left knee, currently evaluated as 20 
percent disabling


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

I.  Background

The veteran served on active duty from June 1940 to October 
1945.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from an October 1994 rating decision by the RO in 
Buffalo, New York, which denied an increase in a 10 percent 
rating for service-connected residuals of a gunshot wound to 
the left knee.  In an October 1996 decision, an RO hearing 
officer increased the rating for the left knee disorder to 20 
percent, and the veteran continues to appeal for a higher 
rating.

This case was before the Board in May 1997 when it was 
remanded for further development.  The veteran now lives in 
Florida, and the case has been returned to the Board, 
following the development requested in the Board remand, by 
the RO in St. Petersburg, Florida.

When this case was previously before the Board, it was 
pointed out that the veterans representative had raised an 
issue of secondary service connection for a low back 
disorder.  Such issue was referred to the RO for appropriate 
action.  This issue has not been addressed by the RO; it is 
again referred to the RO for appropriate action.






FINDING OF FACT

The veterans residuals of a shell fragment wound of the left 
knee are currently manifested by no more than slight 
instability, and arthritis with knee motion limited to 5 
degrees extension and 110 degrees of flexion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a shell fragment wound of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Codes 5003, 5010, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from June 1940 to October 
1945.  He sustained multiple shell fragment wounds, including 
a penetrating wound of the left knee, in action in January 
1945.  He was evacuated through channels and received 
treatment primarily for residuals of a shell fragment wound 
of the abdomen.  A retained metallic fragment was not removed 
from the left knee, and he had no complaints about his left 
knee until April 1945 when it became swollen.  He was 
medically discharged from service in October 1945 due to 
residuals of the shell fragment wounds to the abdomen and 
left knee.

Effective in October 1945, service connection was established 
for the abdominal and left knee wounds, and a temporary total 
prestabilization rating was assigned.  Effective in May 1946, 
the left knee disability was rated 10 percent.

VA examinations of the left knee in May 1946 and July 1951 
showed normal range of motion and no swelling or atrophy.  No 
instability was reported.  A small well-healed (dime-sized) 
scar was noted on the lateral side of the left knee.  
Crepitus was noted on the 1946 examination and X-rays showed 
a metallic foreign body in the area of the posterior upper 
tibia, but otherwise no abnormal findings were reported.

On a May 1991 VA examination, X-rays of the left knee showed 
a retained metallic foreign body and post-traumatic 
degenerative changes.  VA hospital admission and outpatient 
treatment records from 1991 to 1993 show treatment primarily 
for hypertension and an episode of syncope.  In March 1993, 
the veteran reported that he had had progressive problems 
with his left knee with pain on prolonged walking.  The 
impression was degenerative joint disease, and ibuprofen was 
recommended.  Findings at a July 1993 VA examination included 
some decrease in left knee flexion.

In April 1994, the veteran filed a claim for an increased 
rating for his left knee condition.

On a July 1994 VA examination, the veteran had complaints of 
left knee pain on knee bends.  The range of motion was from 0 
to 140 degrees.  The diagnoses were chronic left knee pain 
status post gunshot wound in World War II, and evolving 
peripheral neuropathy of the left leg.

The veteran testified at a hearing at the RO in June 1996.  
He said he could hardly do any walking.  He reported falling 
when walking on uneven terrain.  He said he had occasional 
swelling and that he took pain pills for the condition.

On a July 1996 VA compensation examination, it was reported 
that when the veteran attempted to squat, he could only go 
through 25 percent of normal motion.  Passive flexion of the 
left knee, with him supine on the examining table, reportedly 
was restricted to about 50 percent of normal range of motion.  
X-rays showed degenerative changes of both knees, worse on 
the left.  The RO subsequently returned the examination to 
the doctor for further comment, due to inadequacies such as 
failure to report measured range of knee motion and absence 
of information concerning any knee instability. In September 
1996, the VA examiner annotated the report of the July 1996 
examination.  He noted, in part, that there was degenerative 
joint disease of the knees and functional impairment with 
passive flexion of the left knee to 45 degrees, full 
extension of the knee, and mild medial-lateral instability of 
the knee.

In an October 1996 RO hearing officers decision, an 
increased rating, to 20 percent, was granted for the left 
knee disability.  This apparently was based on a combination 
of 10 percent for mild recurrent subluxation and lateral 
instability plus 10 percent for limitation of flexion of the 
knee to 45 degrees.

On a January 1998 VA orthopedic examination, the veteran had 
complaints of continual pain and swelling of the left knee.  
Physical examination of the left knee showed a large amount 
of soft tissue swelling.  There was no erythema or warmth.  
Range of motion was from 5 degrees of extension to 110 
degrees of flexion.  He had a 1-plus anterior drawer sign, a 
negative posterior drawer sign, and a negative Lachmans 
test.  The left knee was stable to varus and valgus stress at 
0 and 30 degrees flexion.  There was diffuse tenderness and 
significant crepitus about the knee joint.  The previous 
wound site was well healed without sign of infection.  X-rays 
showed severe osteoarthritis of the left knee.  The diagnosis 
was tricompartmental osteoarthritis of the left knee.  The 
examiner commented that the veterans osteoarthritis was 
related to the gunshot wound he received in World War II, and 
that the pain, swelling and limitation of motion was not 
relieved by anti-inflammatory medications and was affecting 
the veterans lifestyle.

II.  Analysis

The veterans claim for an increase in a 20 percent rating 
for his service-connected left knee disability is well 
grounded, meaning plausible.  The RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veterans service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extention of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Code 5261.

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.

Recent precedent opinions by the VA General Counsel provide 
that separate ratings may be assigned for knee instability 
(Code 5257) and arthritis with limitation of motion (Codes 
5003, 5010).  VAOPGCPREC 9-98 and 23-97.

The RO has assigned a 20 percent rating for the left knee 
disability, apparently based on a combination of 10 percent 
for mild recurrent subluxation or lateral instability plus 10 
percent for limitation of motion.  

A 1996 VA examination found mild instability of the left 
knee, and the more recent 1998 VA examination showed the knee 
was stable except for a slightly positive anterior drawer 
sign.  The evidence as a whole shows no more than slight left 
knee instability; moderate recurrent subluxation or lateral 
instability is not demonstrated; and no more than the 10 
percent rating may be assigned under Code 5257.  

With regard to arthritis of the left knee, recent medical 
records show X-ray evidence of arthritis of the joint.  The 
most clear and recent findings concerning limitation of 
motion are from the 1998 VA examination.  That examination 
showed there was a lack of 5 degrees of full extension, and 
flexion was limited to 110 degrees.  Although these findings 
represent noncompensable limitation of motion under Codes 
5260 and 5261, the presence of arthritis of the left knee 
with at least some limitation of motion supports a separate 
10 percent rating under Codes 5003-5010.  There is no 
credible evidence that pain on use of the joint restricts 
motion to such an extent that the criteria for a rating 
higher than 10 percent would be justified based on arthritis 
with limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

The 10 percent rating for left knee instability plus 10 
percent for arthritis with limitation of motion supports the 
current 20 percent rating for the disability.  However, the 
weight of the evidence indicates that the criteria for an 
overall rating greater than 20 percent have not been met 
under any diagnostic code.  Since the preponderance of the 
evidence is against the veterans claim for a rating in 
excess of 20 percent for residuals of a shell fragment wound 
of the left knee, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim for an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An increased rating for residuals of a shell fragment wound 
of the left knee is denied.

		
	L. W. TOBIN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
